Exhibit 10
 


ASTRO-MED, INC.
STOCK REPURCHASE AGREEMENT
This Stock Repurchase Agreement (this “Agreement”) is made as of December 4,
2014, by and among Astro-Med, Inc., a Rhode Island corporation (the “Company”),
and Albert W. Ondis III, Alexis Ondis and April Ondis, each in his or her
capacity as a Co-Executor of the Estate of Albert W. Ondis (collectively, the
“Selling Shareholders”).
WHEREAS, the Estate of Albert W. Ondis (the “Estate”) currently holds 1,382,305
shares of Common Stock of the Company (the “Common Stock”).
WHEREAS, the Selling Shareholders desire to sell 500,000 of shares of Common
Stock (the “Shares”), and the Company desires to repurchase the Shares from the
Selling Shareholders on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
1.    Repurchase of Shares.
1.1 Repurchase. Subject to the terms and conditions of this Agreement, the
Selling Shareholders hereby agree to sell to the Company, and the Company hereby
agrees to purchase from the Selling Shareholder, the Shares at the per Share
price of $12.50, for an aggregate repurchase price of $6,250,000 (the
“Repurchase Amount”).
1.2 Closing. The closing shall occur as soon as soon as practicable following
the date of this Agreement (the “Closing”).
1.2.1. Delivery. On the day of Closing, the Selling Shareholders shall cause
their broker to deliver the Shares to Computershare, N.A. (“Computershare”),
which delivery shall be made through the facilities of the Depository Trust
Company’s DWAC system. The Company shall deliver a letter to Computershare, in a
form acceptable to Computershare, which letter shall include the broker name,
phone number and number of Shares to be transferred, instructing Computershare
to accept the DWAC.
1.2.2 Payment. On the day of Closing, upon confirmation that the Shares have
been cancelled, the Company shall deliver payment for the Shares by wire
transfer in accordance with instructions from the Selling Shareholders.
2.    Representations and Warranties of the Selling Shareholders. Each Selling
Shareholder hereby represents and warrants to the Company as follows:
2.1 Title to Shares. As of immediately prior to the Closing, the Selling
Shareholders hold the Shares, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest other than pursuant to this
Agreement.
2.2 Authority; Enforceability. The Selling Shareholders have full power and
authority as Co-Executors of the Estate to enter into, and perform its
obligations under this Agreement, including the obligation to sell, assign,
transfer and deliver the Shares under this Agreement, and have taken all action
necessary to authorize the transactions effected hereby. This Agreement has been
duly and validly executed and delivered by, and is the valid, legal and binding
obligation of, the Selling Shareholders, enforceable in accordance with its
terms. The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby (i) will not violate any
rule, regulation, judgment, decree or order by which the Selling Shareholders or
the Estate may be bound and (ii) will not require on the part of the Selling
Shareholders or the Estate any filing with, or any permit, authorization,
consent or approval of, any court, arbitrational tribunal, administrative agency
or commission or other governmental or regulatory authority or agency, except
for the filing of such notices as may be required under the Securities Act of
1933, as amended, and such filings as may  be required under applicable state
securities laws.

--------------------------------------------------------------------------------

2.3 No Conflicts. The performance of this Agreement and the consummation of the
transactions contemplated hereby will not result in a material breach or
violation by the Selling Shareholders or the Estate of any of the terms or
provisions of, or constitute a material default by the Selling Shareholders or
the Estate under, any indenture, mortgage, deed of trust, trust (constructive or
other), loan agreement, lease, franchise, permit, authorization, license or
other agreement or instrument to which the Selling Shareholders or the Estate
are a party or by which the Selling Shareholders or the Estate or any of their
respective properties may be bound, or any judgment, decree, order, rule or
regulation of any court of governmental agency or body applicable to the Selling
Shareholders or the Estate or any of their respective properties.
2.4 No Legal, Tax, or Investment Advice. The Selling Shareholders have had an
opportunity to review the federal, state, local, and foreign tax consequences of
its sale of the Shares to the Company. The Selling Shareholders understand that
nothing in this Agreement or any other materials presented to the Selling
Shareholders in connection with the sale and purchase of the Shares constitutes
legal, tax, or investment advice. The Selling Shareholders have consulted such
legal, tax, and investment advisors as the Selling Shareholders, in their sole
discretion, have deemed necessary or appropriate in connection with the sale of
the Shares hereunder. The Selling Shareholders acknowledge that they or the
Estate shall be responsible for their own tax liability that may arise as a
result of its sale of the Shares to the Company or the transactions contemplated
by this Agreement.
2.5 Available Information.  The Selling Shareholders have adequate information
concerning the business and financial condition of the Company as, in their
judgment, is necessary for them to make an informed decision with respect to the
Shares and the Company.  The Selling Shareholders acknowledge that the Company
may possess material, non-public information which it has not disclosed, and
they agree to enter into the transaction regardless of this information
disparity and the Selling Shareholders agree to waive any claims related to this
information disparity.
3.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Selling Shareholders as follows:
3.1 Authority; Enforceability. The Company has full power and authority to enter
into, and perform its obligations under this Agreement, including its obligation
to purchase the Shares under this Agreement, and has taken all action necessary
to authorize the transactions effected hereby. This Agreement has been duly and
validly executed and delivered by, and is the valid, legal and binding
obligation of, the Company, enforceable in accordance with its terms except as
such enforceability may be limited by laws of general application relating to
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby (i) will not violate any rule, regulation,
judgment, decree or order by which the Company may be bound and (ii) will not
require on the part of the Company any filing with, or any permit,
authorization, consent or approval of, any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency, except for the filing of such notices as may be required
under the Securities Act of 1933, as amended, and such filings as may be
required under applicable state securities laws.
3.2 No Conflicts. The performance of this Agreement and the consummation of the
transactions contemplated hereby will not result in a material breach or
violation by the Company of any of the terms or provisions of, or constitute a
material default by the Company under, any indenture, mortgage, deed of trust,
trust (constructive or other), loan agreement, lease, franchise, permit,
authorization, license or other agreement or instrument to which the Company is
a party or by which the Company or any of its properties may be bound, or any
judgment, decree, order, rule or regulation of any court of governmental agency
or body applicable to the Company or any of its properties.
2

--------------------------------------------------------------------------------

4.    Closing Conditions.
4.1 Conditions to Company’s Obligations. Company’s obligation to purchase the
Shares at the Closing is subject to the fulfillment to Company’s satisfaction on
or prior to the Closing of the following conditions, any of which may be waived
in whole or in part by Company:
4.1.1 The representations and warranties made by the Selling Shareholders in
Section 2 hereof shall be true and correct when made and as of the Closing.
4.1.2 All covenants, agreements and conditions contained in this Agreement to be
performed by the Selling Shareholders on or prior to the Closing shall have been
performed or complied with.
4.1.3 No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, promulgated or issued or deemed applicable to the
proposed transactions by any legislature, administrative agency, court or other
governmental authority which would make consummation of the proposed
transactions pursuant to this Agreement illegal or render Company or the Selling
Shareholders unable to consummate the proposed transactions.
4.2 Conditions to Obligations of the Selling Shareholders. The obligations of
the Selling Shareholders to sell and convey the Shares at the Closing is subject
to the fulfillment to the satisfaction of the Selling Shareholders, on or prior
to the Closing of the following conditions, any of which may be waived in whole
or in part by the Selling Shareholders:
4.2.1 The representations made by Company in Section 3 hereof shall be true and
correct when made and as of the Closing.
4.2.2 All covenants, agreements and conditions contained in this Agreement to be
performed by Company on or prior to the Closing shall have been performed or
complied with.
4.2.3 No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, promulgated or issued or deemed applicable to the
proposed transactions by any legislature, administrative agency, court or other
governmental authority which would make consummation of the proposed
transactions pursuant to this Agreement illegal or render Company or Seller
unable to consummate the proposed transactions.
5.    Miscellaneous.
5.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Rhode Island, without regard to any provisions thereof relating
to conflicts of laws among different jurisdictions.
5.2 Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.
5.3 Entire Agreement; Amendment. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subjects
hereof. Neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Selling Shareholders.
5.4 Notices, Etc. All notices and other communications required or permitted
hereunder shall be given in writing and shall be personally delivered; sent by
facsimile transmission or electronic transmission; or sent by registered or
certified U.S. mail, return receipt requested and postage prepaid; or by private
overnight mail courier service, as follows:
3

--------------------------------------------------------------------------------

(i)      If to the Company, to:
Astro-Med, Inc.
600 East Greenwich Avenue
West Warwick, RI 02893
Attention: Chief Financial Officer
Facsimile: (401) 822-0139
Email:  JOConnell@ASTROMED.com


(with a copy to)


Hinckley, Allen & Snyder LLP
50 Kennedy Plaza, Suite 1500
Providence, RI 02903
Attention: Margaret D. Farrell
Facsimile: (401) 277-9600
Email: mfarrell@hinckleyallen.com


(ii) If to the Selling Shareholders, at such address as set forth on the
signature pages hereto.
or to such other person or address as any party shall have specified by notice
in writing to the other parties. If personally delivered, such communication
shall be deemed delivered upon actual receipt; if sent by facsimile transmission
or electronic transmission, such communication shall be deemed delivered the day
of the transmission or, if the transmission is not made on a business day before
5:00 p.m. at the place of receipt, the first business day after transmission
(and sender shall bear the burden of proof of delivery); if sent by U.S. mail,
such communication shall be deemed delivered as of the date of delivery
indicated on the receipt issued by the relevant postal service or, if the
addressee fails or refuses to accept delivery, as of the date of such failure or
refusal; and if sent by overnight courier, such communication shall be deemed
delivered upon receipt.
5.5 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto under this Agreement upon the breach or
default of any other party hereto under this Agreement shall impair any such
right, power or remedy, nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of, or in any similar breach
or default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of a party hereto under this Agreement of any breach or
default under this Agreement, or any waiver on the part of any party hereto of
any provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing or as
provided in this Agreement. All remedies, either under this Agreement or by law
or otherwise afforded to a party hereto, shall be cumulative and not
alternative.
5.6 Expenses. The Company and the Selling Shareholders shall each pay their own
expenses, including any legal expenses, in connection with the transactions
contemplated by this Agreement.
5.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.
5.8 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
(Signature pages follows)
4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

COMPANY:    ASTRO-MED, INC. a Rhode Island Corporation  
 
 
 
By:
/s/ Gregory A. Woods    Name: Gregory A. Woods    Title:  President and Chief
Executive Officer      

 
[Signature Page to Stock Repurchase Agreement]
5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  SELLING SHAREHOLDERS      
 
 
 
 
By:
/s/ Albert W. Ondis III      
Albert W. Ondis III, in his capacity as Co-Executor of the
Estate of Albert W. Ondis
           
 Address:  Albert W. Ondis III
 
 
Phone:
Fax:
Email: aondis@hotmail.com
        By: /s/ Alexis Ondis  
Alexis Ondis, in her capacity as Co-Executor of the Estate of Albert W. Ondis
   
Address: 
 
 
Phone:
Fax:
Email:
      By: /s/ April Ondis  
April Ondis, in her capacity as Co-Executor of the Estate
of Albert W. Ondis
   
Address:
 
 
Phone:
Fax:
Email:




[Signature Page to Stock Repurchase Agreement]


6